NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                 _______________

                                      No. 19-1837
                                    _______________

                            UNITED STATES OF AMERICA

                                             v.

                               KEITH HAKIM HARDING,
                                                 Appellant
                                   _______________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                              (D.C. No. 4:16-cr-00019-011)
                      District Judge: Honorable Matthew W. Brann
                                    _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                 On January 30, 2020

             Before: CHAGARES, RESTREPO, and BIBAS, Circuit Judges

                                 (Filed: January 31, 2020)
                                     _______________

                                       OPINION*
                                    _______________

BIBAS, Circuit Judge.

    While on state parole for attempted murder, Keith Harding pleaded guilty to a federal

drug-trafficking conspiracy. Knowing that Pennsylvania would likely revoke his parole

and recommit him for the remainder of his sentence, the District Court imposed a federal


*
  This disposition is not an opinion of the full Court and, under I.O.P. 5.7, is not binding
precedent.
prison sentence consecutive to any state parole-revocation sentence. Harding argues that

the District Court should have made his federal sentence concurrent to the anticipated state

sentence. But as he admits, district courts have the discretion to run convicted defendants’

sentences consecutively to anticipated state sentences. And Harding’s criminal history

more than justified the Court’s decision to do that here. So we will affirm.

                                         * * * * *

   In 2004, Harding was convicted of attempted murder. After a man bumped into Harding

while walking down the street, Harding gave his friend a submachine gun and urged him

to shoot the man. So the friend did, spraying a Philadelphia street with bullets. Fortunately,

the man survived. After a bench trial, a Pennsylvania state judge convicted Harding and

sentenced him to ten to twenty years in prison. Ten years later, Pennsylvania paroled him.

But under state law, Pennsylvania could revoke Harding’s parole and return him to prison

for the remainder of his sentence if he committed another crime. See 61 Pa. Cons. Stat.

§ 6138(a)(1) (providing that a parolee found guilty of another crime “may at the discretion

of the [parole] board be recommitted as a parole violator”).

   While on parole, Harding soon became a leader in a widespread drug-trafficking net-

work that stretched from Philadelphia to southern New Jersey and north-central Pennsyl-

vania. He and his coconspirators used cell phones to connect customers with sellers and

send mass text messages to alert customers when more heroin was available. After his

arrest, Harding pleaded guilty to conspiracy with intent to distribute.

   At sentencing, Harding sought a lower prison sentence on two grounds. First, he argued

that he was neither an organizer nor a leader of the conspiracy. See U.S.S.G. § 3B1.1(a).


                                              2
The District Court overruled this objection, and Harding does not appeal that decision. The

Court then calculated his Sentencing Guidelines range as 151 to 188 months in prison.

   Second, Harding asked the Court to make his sentence concurrent with his anticipated

state parole-revocation sentence. The District Court rejected that request too. It sentenced

him to 151 months in prison, to run “consecutive to the state parole revocation sentences

imposed, or to be imposed,” by the Pennsylvania courts. App. 40. It did so because of

Harding’s “significant criminal history,” including the severity of his conviction for at-

tempted murder. App. 22.

   Harding now appeals, challenging the District Court’s decision to run his federal sen-

tence consecutively to his state sentence. He argues that imposing the federal sentence on

top of his anticipated state sentence will make it “extreme [in the] aggregate” and thus

substantively unreasonable. Appellant’s Br. 12. We review for abuse of discretion. United

States v. Handerhan, 739 F.3d 114, 119 (3d Cir. 2014). We find none for three reasons.

   First, as Harding concedes, the District Court had the “discretion to order that [his fed-

eral] sentence run consecutively to his anticipated state sentence in the probation revoca-

tion proceeding.” Sester v. United States, 566 U.S. 231, 244 (2012); see Appellant’s Br. 11.

That discretion is broad, as long as the District Court considers the ordinary sentencing-

reasonableness factors to ensure that the anticipated aggregate sentence will “achieve a

reasonable incremental punishment” and “avoid unwarranted disparity.” U.S.S.G. § 5G1.3

cmt. n.4(A) (citing 18 U.S.C. §§ 3553(a), 3584).

   Second, the District Court properly applied those criteria to the facts. It noted Harding’s

“significant criminal history,” emphasizing his attempted-murder conviction. App. 22. And


                                              3
it found the sentence necessary to deter crimes and incapacitate Harding. That finding

makes sense too, especially because Harding committed this crime not long after his release

from state prison and while still on parole. Plus, the District Court offset some of the harsh-

ness of a consecutive sentence by imposing a sentence at the bottom of the Guidelines

range.

   Finally, even if the District Court had run its sentence concurrently, state law would

require Harding to finish his federal sentence first. Under Pennsylvania law, a parolee “sen-

tenced to serve a new term of total confinement by a Federal court . . . shall serve the balance

of the original [paroled] term before serving the new term.” 61 Pa. Cons. Stat.

§ 6138(a)(5.1) (emphasis added). So even if the District Court had imposed a concurrent

sentence, it would have done Harding no good. Either way, he would not be able to start

serving his anticipated state sentence until after he finishes his federal sentence.

                                         * * * * *

   The District Court had the discretion to make Harding’s federal sentence consecutive

to his anticipated state sentence. And in exercising that discretion, it properly considered

Harding’s serious criminal record. Because we find no abuse of discretion, we will affirm.




                                               4